DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/13/2017, 12/12/2018, 02/06/2020, 07/30/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Ryan Gleitz on 01/25/2022. 
The application has been amended as follows: (Amendments shown in bold and underlined)
1.	An apparatus comprising:
a first power input associated with a first power source;
a second power input associated with a second power source; 	
a third power input associated with a third power source;
a synchronous inverter configured to perform a first conversion of power from a first format from the first power source to a second format for charging the second power source and perform a second conversion of power from the second format for the second power source to a third format for supplying a load, wherein current flows through the synchronous inverter in a first direction for the first conversion of power and current flows through the synchronous inverter in 
wherein the synchronous inverter includes a plurality of waveform converters including at least one energy storing element; and
a bypass path configured to bypass the synchronous inverter and provide power from the first power source to the load without performing the first conversion of power, wherein the bypass path is activated in a bypass mode in response to a power signal from the first power source.


18.	An apparatus comprising:
a first power input associated with a first power source;
a second power input associated with a second power source;
a third power input associated with a third power source including a generator; and
a synchronous inverter configured to perform a first conversion of power for supplying a load and a second conversion of power for supplying a load, wherein current flows through the synchronous inverter in a first direction for the first conversion of power and current flows through the synchronous inverter in a second direction for the second conversion of power,
wherein the synchronous inverter is configured to perform a comparison of time elapsed since a signal indicative of operation of the first power source to at least one time threshold for the 
wherein the synchronous inverter includes a plurality of waveform converters including at least one energy storing element, and
a bypass path configured to bypass the synchronous inverter and provide power from the first power source to the load without performing the first conversion of power, wherein the bypass path is activated in a bypass mode in response to a power signal from the first power source.


Claims 23-29 are cancelled.


Allowable Subject Matter
Claims 1, 3-6, 8-11, 18-22 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Eckhardt (US 2017/0133879) teaches an apparatus (Fig. 3, 4A and 4B) comprising:
a first power input associated with a first power source (Fig. 4A and 4B Grid 403 is associated with a first power input);
a second power input associated with a second power source (Fig. 4A and 4B energy storage 406 is associated with a second power input);

a synchronous inverter (Fig. 4A and 4B inverter 410 is synchronized to the generator’s output thereby indicating synchronous inverter) [0063-0064, 0070-0071].

However, Eckhardt and other prior art fails to teach: 
a synchronous inverter configured to perform a first conversion of power for supplying a load and a second conversion of power for supplying a load, wherein current flows through the synchronous inverter in a first direction for the first conversion of power and current flows through the synchronous inverter in a second direction for the second conversion of power,
wherein the synchronous inverter is configured to perform a comparison of time elapsed since a signal indicative of operation of the first power source to at least one time threshold for the generator and select the first conversion of power or the second conversion of power in response to the comparison,
wherein the synchronous inverter includes a plurality of waveform converters including at least one energy storing element,  and
a bypass path configured to bypass the synchronous inverter and provide power from the first power source to the load without performing the first conversion of power, wherein the bypass path is activated in a bypass mode in response to a power signal from the first power source.


Regarding claim 18, Eckhardt (US 2017/0133879) teaches: 
an apparatus (Fig. 3, Fig. 4A-E) comprising:

a second power input associated with a second power source (Fig. 4A and 4B energy storage 406 is associated with a second power input);
a third power input associated with a third power source including a generator (Fig. 4A-E generator 405); and a synchronous inverter configured to perform a first conversion of power for supplying the load and a second conversion of power for supplying a load (Grid 403 charges energy storage through 480) [0071-0072] (energy storage supplies power to the load 402 by a second conversion of power from the second DC format to the third AC format to supply to load 402) [0063-0065, 0070-0072],
wherein current flows through the synchronous inverter in a first direction for the first conversion of power and current flows through the synchronous inverter in a second direction for the second conversion of power (current flows through the inverter 410 in a first direction for the first conversion of power to supply power from the grid 403 to the DC source energy storage 406 and current flows through the inverter 410 in a second direction for the second conversion of power from the DC source 406 to the load 402) [0070-0073].

However, Eckhardt and other prior art fails to teach: 
wherein the synchronous inverter is configured to perform a comparison of time elapsed since a signal indicative of operation of the first power source to at least one time threshold for the generator and select the first conversion of power or the second conversion of power in response to the comparison,

a bypass path configured to bypass the synchronous inverter and provide power from the first power source to the load without performing the first conversion of power, wherein the bypass path is activated in a bypass mode in response to a power signal from the first power source.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SWARNA N CHOWDHURI whose telephone number is (571)431-0696. The examiner can normally be reached Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7496. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


SWARNA N. CHOWDHURI
Examiner
Art Unit 2836



/S.N.C/Examiner, Art Unit 2836                                                                                                                                                                                                        

/DANIEL CAVALLARI/Primary Examiner, Art Unit 2836